Citation Nr: 1203343	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1947 to July 1968.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision, mailed to the appellant in January 2007, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  The November 2006 rating decision, in pertinent part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In February 2010, the appellant testified before a Veterans Law Judge, seated at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the claims file.  The Board notified the appellant in November 2011 that the Veterans Law Judge that conducted the February 2010 hearing was no longer employed by the Board and that she had the opportunity to testify at another hearing.  38 C.F.R.         § 20.717 (2011).  In a response received by VA in December 2010, however, the appellant asserted that she did not wish to appear at another hearing.

In July 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim.

The appellant seeks service connection for the cause of the Veteran's death.  At the time of her March 2008 substantive appeal, she asserted that the Veteran had elevated blood pressure readings during active service and that such represented in-service hypertension.  She asserted that such hypertension led to his post-service stroke and later contributed to his death.  

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2011). 

An April 2006 death certificate indicates that the Veteran died from renal failure leading to myocardial infarction - shock.  By a June 1975 rating decision, the Veteran was denied service connection for arteriosclerotic heart disease with hypertension.  At the time of his death, the Veteran was service-connected for patellectomy, right knee, and appendectomy.  

As a preliminary matter, the Board notes that at the time of its July 2010 remand, it determined that the Veteran's last treatment records, dated immediately prior to his death in April 2006, were not of record.  The Board noted that the Veteran's death certificate indicated that the Veteran was a patient of Shands at the University of Florida at the time of his death.  In August 2010, the AMC requested that the appellant file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for Shands at the University of Florida.  The appellant, in August 2010, filed a VA Form 21-4142, for Shands Jacksonville.  Of record was a July 2006 VA Form 21-4142 for Dr. Pepine at the University of Florida.  In November 2010, the AMC sent the appellant notice that her VA Form 21-4142 included an incorrect address for Shands Jacksonville.  In response, in November 2010, the appellant filed a VA Form 21-4142 for Shands Gainesville and asserted that the Veteran never had treatment Shands Jacksonville, only at Shands Gainesville.  The appellant attached private treatment records from Shands Hospital dated in 1981.  There are records associated with the claims file from Shands at the University of Florida, dated from April 2001 to October 2005, and include treatment from Dr. Pepine.  However, such records do not include treatment at the time of the Veteran's death.  It remains that, despite the AMC's inquiries and the appellant's responses, there are no treatment records associated with the claims file dated at the time of the Veteran's death.  

The appellant also asserted, at the time of the November 2010 VA Form 21-4142, that the Veteran obtained VA treatment from the VA Medical Center (VAMC) in Gainesville, Florida in approximately 1974 after his first heart attack.  Review of the claims file indicates that beyond that of record of the Veteran's May 1975 VA examination, the oldest VA treatment records, from the VAMC in Lake City, Florida, are dated in March 1990.  There are no VA treatment records dated in the mid-1970's currently of record.   

By an October 2011 Informal Hearing Presentation (IHP), the appellant's representative asserted that while the VA examiner, in April 2011, noted that there were no available records as to whether the Veteran was presumed exposed to herbicides, VA had not requested the Veteran's service personnel records.  His only service personnel records associated with his claims file, multiple DD-214s, his service separation forms, indicate that he had foreign service.  However, there is no documentation as to the locations and dates of his foreign service or documentation as to whether the Veteran was exposed to herbicides.  Whether the Veteran was exposed to herbicides is especially significant in the present case, as during the appellate period, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicides.  As the Veteran's immediate cause of death was myocardial infarction and such is now included in the list of diseases associated with exposure to certain herbicides, it is necessary that VA determine if the Veteran was indeed exposed to herbicides.  

Because VA is on notice that there are additional records that may be applicable to the appellant's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VA examiner, in opinions rendered in September 2010 and April 2011, failed to address the Veteran's private treatment records; specifically those noted in the July 2010 Board remand directive.  Further, while the examiner, in April 2011, provided a recitation of pertinent medical history and rendered a reasoned opinion as to whether the Veteran's hypertension was service-connected, he did not provide a rationale for his opinion that the Veteran's mycoardial infarction with shock and renal failure were not likely caused by military service, or other conditions in the military or resulting from military service.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, in the October 2011 IHP, the appellant's representative noted that the VA examiner, in April 2011, noted that the examination report should not be held to the Compensation and Pension Examination Project (CPEP) quality indicators.  The examiner stated that examination of the Veteran was not possible and that an opinion was easily rendered based on review objective medical data and medical literature.  The appellant's representative seeks to determine what CEPE quality indicators the VA opinion failed to meet.  It appears to the Board that the examiner simply stated that he was not able to examiner the Veteran personally, due to his death, and that the opinion rendered was based upon medical data and literature.  However, it does remain unclear if there is an issue, beyond that of the inability to physically examine the Veteran, which renders the April 2011 VA opinion inadequate.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the AMC must seek clarification of the April 2011 opinion and obtain an adequate opinion that responds fully to the Board's inquiries.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's treatment records from the VAMC in Gainesville, Florida, dated from 1972 to 1976.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R.    § 3.159(e) (2011). 

2.  Obtain and associate with the claims file the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) or any other appropriate custodian.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Contact the appellant and request that she file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for the Veteran's private treatment records dated at the time of his death.  Inform the appellant that while the Veteran's death certificate indicates that he was treated at Shands at the University of Florida, requests for records yielded treatment records dated in the years preceding the Veteran's death.  Advise the appellant that she may submit the Veteran's private treatment records if she so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the appellant, or any treatment facility, the claims file should be properly documented in this regard. 

4.  After the Veteran's service personnel records have been obtained and associated with the claims file, determine if there is evidence of exposure to herbicides, considering foreign service in Thailand, Korea, or the Republic of Vietnam, or any other appropriate foreign duty station, and following all applicable procedures in the VA Adjudication Procedure Manual,  M21-1MR. 

5.  After following all applicable procedures, if there is no evidence of exposure to herbicides, forward the claims file, including any records obtained subsequent to the above-directed development, to the VA examiner who rendered the April 2011 opinion.  If he is not available, forward the claims file to another VA examiner to address the following inquiries: 

(a)  The examiner must specifically state the CPEP quality indicators lacking, beyond that of physical examination of the Veteran, in any VA opinion of record and offer a statement as to whether an opinion that responds fully to the Board's inquiries may be rendered despite such.  

(b)  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's myocardial infarction with shock, or renal failure, were related to his active service.  

(c)  The examiner must opine as to whether it is at least as likely as not that the Veteran's hypertension or arteriosclerotic heart disease were incurred in active service, or are otherwise related to service.  The examiner must specifically comment upon the Veteran's in-service elevated blood pressure readings and the letters from the Veteran's private treating physicians dated in June 2006, April 2010, and November 2010.  The examiner must also opine as to whether it is at least as likely as not that Veteran's hypertension or arteriosclerotic heart disease were manifest to a compensable degree within one year of separation from active service in July 1968.

(d)  If so, the examiner must opine as to whether it is at least as likely as not that the Veteran's hypertension or arteriosclerotic heart disease found related to service caused or contributed substantially or materially to cause the Veteran's death.

(e)  The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected right knee patellectomy and appendectomy caused or contributed substantially or materially to cause the Veteran's death.

The claims file should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on historical records and medical principles.  In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of in-service hypertension and subsequent death.  The rationale for any opinion offered should be provided.  The examiner should fully articulate a sound reasoning for all conclusions made.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


